,,,.
           .. -
                                                                                                                                                                        lf
       '


            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                                UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                            v.                                                 (For Offenses Con11nitted On or After Noven1ber 1, 1987)


                               Jose Angel Santiago-Garcia                                      CaseNumber: 3:19-mj-21480

                                                                                               Dana M. Grimes
                                                                                               Defendant's Attorney


            REGISTRATION NO. 84408298

            THE DEFENDANT:
             ~ pleaded guilty to count( s) 1 of Complaint
                                                       ~~~----'-~~~~~~~~~~~~~~~~~~~~~~~


             D was found guilty to count(s)
               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
            Title & Section                   Nature of Offense                                                                    Count Number(s)
            8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

             D The defendant has been found not guilty on count( s)                    ~~~~~~~~~~~~~~~~~~~




             D Count(s)                                                                         dismissed on the motion of the United States.

                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                           13    TIME SERVED                             D                                            days

              ~  Assessment: $10 WAIVED IZl Fine: WAIVED
             ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                         charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Wednesda~ril 3, 2019
                                                                                             Date of Imposition of Sentence


             Receivecf) · {)           1·-c) \.) F::·r             F~LED
                           DUSM
                                                                                                  ORABHE ROBERT N. BLOCK
                                                                                                ITED STATES MAGISTRATE JUDGE
                                                                    APR 0 3 2019
                                                         CLERK, U.S. DJSTRICT COURT
             Clerk's Office Copy                       SOUTHERN DISTRICT OF CALIFORNIA                                                       3:19-mj-21480
                                                       BY                            DEPUTY
